Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/29/2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-13, 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chakraborty (US 2011/0200825) in view of Muramatsu (US 2012/0315482)
Chakraborty (US 2011/0200825) teaches a graphene layer over a binder or elastomer (See [0020, 0045]). The graphene layer(s) can be aligned (see figures).  The graphene can be functionalized (see {0020, 0041]). 
Chakraborty (US 2011/0200825) teaches Combinations of nanographene in binder polymers and elastomer d have unique structure property relationship and can act as an effective fluid barrier for an oil field element while allowing function of the element at a much higher temperature. It has been found that when applied to a surface such as a polymeric surface, the coating imparts unique barrier properties which impedes diffusion and permeation of liquids such as hydrocarbon oil, water including both fresh water and brine, gases such as low molecular weight hydrocarbons (e.g., methane, ethane, propane, butanes, and the like), hydrogen sulfide, water vapor, and combinations of these liquids and/or gases [0046].
The graphene can be nanographene or graphene oxide (See claims). 
Regarding at least claim 2, the elastomer can be EPDM rubber [0069] (Ethylene propylene diene rubber) as claimed. 
Regarding claim 3, the art teaches an overlapping thickness that would be obvious to provide (See [0040]). 
The art teaches concentration of non-graphene at 0.1 to 16% meaning graphene at 99.9% to 84%, an over lapping concentration of graphene and nano-filler and/or resin and/or polymer binder (See [0030-0031]). 
Chakraborty (US 2011/0200825) teaches the same functional group claimed (see [0020, 0026], claims particularly claims 7 and 17; i.e. polyethylene (poly)amine, carboxylic acid groups, hydroxy and amine groups and combinations thereof [0027]).
Chakraborty (US 2011/0200825) teaches that the functionalization (including oxygen groups) increases the dispersability, reactivity and other properties [0020]. Therefore, it would have been obvious to one of ordinary skill in the art to provide the claimed oxygen content as a result effective variable dependent upon processing steps and desired final properties.   
 Chakraborty (US 2011/0200825) teaches that gradients in graphene and binder can be established with separate deposited layers some with no graphene [0035]. Therefore, it would have been obvious to one of ordinary skill in the art to provide a gradient including no binder core as claimed over depths claimed or more dependent upon desired properties.   
Given the same composition one of ordinary skill would expect the same properties absent evidence to the contrary including tensile elastic strain and thermal or electrical conductivity, tensile strength, and electrical conductivity or alternatively, given that the functionalization is known by the art to provide specific properties it would have been obvious to one of ordinary skill in the art a the time of filing to adjust such properties for use as various electrical components (See claims) dependent upon the end desired use.  
Regarding claims 15-16, the article is capable of use as a thermal management device, no structural or compositional difference is claimed that creates a patentable distinction in this instance. 
The primary reference may not teach the claimed polymer. 
Muramatsu (US 2012/0315482) teaches forming composites with polymers such as thermosetting resins, urea, polyurethane [0193], acrylic rubber, nitrile rubber, styrene-butadiene rubber, silicone rubber [0194] provides a composite material having improved thermal conductivity, heat resistance, strength, and fracture toughness. 
It would have been obvious to one of ordinary skill in the art at the time of filing to provide a composite from the claimed polymers in order to provide a composite material having improved thermal conductivity, heat resistance, strength, and fracture toughness. 







Response to Arguments
Applicant's arguments filed 8/29/2022 have been fully considered but they are not persuasive.
Chakraborty (US 2011/0200825) teaches the same functional group claimed (see [0020, 0026], claims particularly claims 7 and 17; i.e. polyethylene (poly)amine, carboxylic acid groups, hydroxy and amine groups and combinations thereof [0027]).
Chakraborty (US 2011/0200825) teaches that the functionalization (including oxygen groups) increases the dispersability, reactivity and other properties [0020]. Therefore, it would have been obvious to one of ordinary skill in the art to provide the claimed oxygen content as a result effective variable dependent upon processing steps and desired final properties.   
Rejection maintained.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL H MILLER whose telephone number is (571)272-1534. The examiner can normally be reached M-TH 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL H MILLER/Primary Examiner, Art Unit 1783